Citation Nr: 0917237	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In September 2008, the claim was remanded for additional 
evidentiary development, to include the obtainment of a VA 
audiometric evaluation.  The case has now been returned to 
the Board for further additional appellate consideration.  


FINDING OF FACT

Bilateral sensorineural hearing loss was not shown in service 
or during the first year after service, and there is no 
competent medical evidence or opinion establishing a nexus 
between the Veteran's hearing loss and his military service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.3.09 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in April 2004 and October 2008 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
October 2008.  


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

Note:  Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)

The Veteran seeks service connection for bilateral hearing 
loss that he contends is due to exposure to acoustic trauma 
in service in his job as an artillery repairman particularly 
during his service in the Republic of Vietnam.  

Review of the claimant's STRs reflects that hearing loss was 
not diagnosed or demonstrated.  Specifically, when examined 
for entry into service in August 1967, audiometric testing 
revealed that the threshold levels, in decibels, were 
entirely normal in his right ear.  In the Veteran's left ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, his decibel loss was 
15, 10, (not tested), and 20, respectively.  When examined 
for separation in September 1970, audiometric testing 
revealed that the threshold levels, in decibels, at the noted 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz in the 
right ear were 10, 5, (not tested), and 10, respectively; 
and, in the left ear were 10, 5, (not tested), and 20, 
respectively.

The Veteran's service records document that his military 
occupation in service was small arms repair.  He reported 
being out in field repairing artillery while in Vietnam.

Private audiogram results, dated from 1993 to 2004, reflect 
bilateral hearing loss in 1993.  In June 2004 it was noted 
that the Veteran's hearing history reflected that hearing 
protection was not always worn when working in noisy areas 
and he previously described bilateral hearing difficulty, 
tinnitus, hunting and shooting, prior employment noise 
exposure, and military noise exposure.

In February 2007, the Veteran underwent a VA audiology 
examination at which time he reported having constant 
bilateral tinnitus that began in service.  The VA audiologist 
said that the Veteran's audiogram showed bilateral hearing 
loss and he "states tinnitus started in service, therefore it 
is likely as not that the tinnitus the vet has is a result of 
his military noise exposure".  But, in April 2007, after 
reviewing the Veteran's service records, noting normal 
hearing at entrance and separation, this audiologist said his 
bilateral hearing loss was not caused by military service.  
However, the audiologist provided no further rationale for 
her opinion.  In a July 2007 rating decision, the RO 
essentially conceded the Veteran's exposure to acoustic 
trauma in service and granted service connection for 
tinnitus.

In September 2008, the Board remanded the claim of service 
connection for bilateral hearing loss for additional 
evaluation.  The requested examinations (audiometric and ear, 
nose, and throat (ENT))were conducted by VA on February 10, 
2009.  

At the VA audiometric exam, the claims file was reviewed by 
the examiner.  She noted that inservice hearing was within 
normal limits as demonstrated by entry and separation tests.  
Post service testing showed bilateral hearing loss.  She 
noted that the Veteran reported a gradual onset of hearing 
loss that initially occurred while in the military and 
included occupational noise exposure.  Post service exposure 
included working a mine with heavy equipment, both for which 
he had utilized hearing protection  He also reported driving 
a truck without the use of hearing protection.  

The examiner was asked to express and opinion as to what was 
the most likely etiology of the Veteran's tinnitus (for which 
service connection is in effect) and his hearing loss.  
Specifically, were they due to the same etiology?  In 
answering the question, the examiner noted review of the file 
showed that hearing was normal during service.  Current 
audiogram showed bilateral sensorineural hearing loss, 
possibly consistent with noise exposure.  However, she added 
that due to the normal audiometric data demonstrated prior to 
discharge from the military, "it would seem as likely as not 
that the hearing loss was not the result of his military 
duty."  

Upon VA ENT evaluation, the examiner also noted that the 
Veteran gave a history of hearing loss shortly after military 
service with gradual progression of increased severity.  The 
Veteran had obtained hearing aids about 4-5 years earlier, 
and these had helped with his hearing significantly.  The 
Veteran reported that during a 12 month stint in Vietnam he 
experienced heavy exposure to ammunitions and explosions.  He 
did have ear protection, but said that he was not always able 
to use this secondary to surprise explosions or attacks.  On 
an occupational level, the Veteran sited previous work in a 
mine and as a truck driver.  Currently he worked at a 
factory.  He also hunted on occasion and wore ear protection 
when he did so.  

The Veteran said that that he had difficulty hearing others 
with a soft or low voice and sometimes needed to read their 
lips.  His hearing aids helped significantly.  It was noted 
that current audiometric testing and ENT evaluation showed a 
mild sloping to severe sensorineural hearing loss from 1000 
Hz to 8000 Hz, bilaterally with normal tympanograms.  

The examiner noted that the Veteran was service-connected for 
his tinnitus.  As for as his hearing loss, she noted that he 
did have bilateral sloping sensorineural hiearng loss that 
"may be consistent with noise exposure."  While he had 
significant noise exposure during his 3 years in the 
military, she noted that his hearing was normal upon 
separation.  She added that it was at least as likely as not 
that the hearing loss was not a result of military noise 
exposure.  She added that it was more likely than not that 
his tinnitus was "at least partially" related to his 
hearing loss (as otherwise noted that the tinnitus is 
separately service connected).  

Analysis

In his April 2009 Informal Hearing Presentation, the 
Veteran's service representative argued that the VA examiners 
did not provide adequate rationale for their 2009 opinions 
which are not supportive of the Veteran's contention that he 
has hearing loss of service origin.  The Board disagrees and 
concludes that service connection is not warranted for 
bilateral hearing loss.  

The Board affords great probative weight to VA examiners' 
opinions from 2009 who determined that the Veteran's current 
hearing loss was not of service origin.  The examiners 
acknowledged that he had noise exposure during service, but 
pointed out that his hearing acuity was found to be normal 
throughout service, and it was not until many years after 
service before hearing impairment was clinically noted.  And, 
this was after additional post service occupational noise 
exposure.  

The Board notes that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, the 2009 examiners had the benefit 
of the claims file when rendering their opinions.  Both 
concluded, after noting that the Veteran had noise exposure 
during service and after, that based on the normal 
audiometric findings on his separation examination and the 
many years that passes before hearing impairment was 
clinically reported, that his current bilateral hearing loss 
was not likely related to his military service, to include 
noise exposure.  The Board finds that these opinions are 
consistent with the medical evidence of record.  

In further explanation, the Board notes that the first 
finding of bilateral hearing loss for VA purposes was in 
1993, approximately 23 years after his separation from 
service.  With regard to the decades-long evidentiary gap in 
this case between active service and the earliest indications 
of hearing impairment, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that hearing loss had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition).  
Thus, in this case, the finding by the VA examiners in 
February 2009 that the Veteran had normal hearing upon his 
separation from service in 1970 combined with the over 20 
year gap between service and the first complaints of 
bilateral hearing loss also support the conclusion that 
hearing loss was not incurred in service.  Further, the 
Veteran's own admission that he also had noise exposure from 
post service occupations also weighs against his claim.

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Veteran has been shown to have bilateral 
hearing loss.  He is service-connected for tinnitus as a 
result of inservice noise exposure and such exposure during 
service is conceded.  However, the record also reflects that 
his hearing was within normal limits during service.  There 
is evidence of post service occupational noise exposure and 
the passage of over 20 years after service discharge before 
hearing impairment was noted medically.  It is the Board's 
conclusion that the most probative evidence of record 
includes VA examiners' opinions from 2009 which are not 
supportive of the Veteran's claim.  These opinions were based 
on a complete review of the Veteran's claims file.  These 
examiners noted that it was less likely that the Veteran 
current hearing loss was of service origin, even though he 
had inservice noise exposure.  They noted that he also had 
post service noise exposure, and the passage of time from 
service separation to post service diagnosis of hearing loss 
was a factor in their opinions.  The Board also noted that 
the evidence does not support service connection by a 
presumptive basis because there is no competent medical 
evidence showing that the Veteran's bilateral hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  As such, service 
connection must be denied.  38 C.F.R. § 3.303 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


